Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 9-11 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Davison (US 2014/0274719). No distinction is seen between the fertilizer composition disclosed by Davison, and that recited in claims 1, 2 and 4-6. Davison discloses a fertilizer composition comprising potassium (Paragraph [0019], and teaches in Paragraph [0012] that the composition may be in the form of granules. Davison further teaches in Paragraphs [0022] and [0027] that the composition may include boron in materials such as sodium borate, sodium pentaborate,  borax, boric acid, sodium tetraborate, solubor, and mixtures thereof. Accordingly Davison anticipates claims 1, 2 and 4-6, since Davison teaches that “mixtures” of the various boron materials can be employed, which would inherently include a source of boron having a first solubility and another source of boron having a second solubility lower than the first solubility. In any event, it would be obvious to include boron as a micronutrient and mixtures of the various boron materials as disclosed in Paragraph [0022] in the fertilizer composition of Davison, since Davison teaches in Paragraph [0022] that boron may be included as a micronutrient, and it would be obvious from Paragraph [0027] to employ mixtures of the boron materials including sodium tetraborate or borax. Regarding claims 9-11, Davison discloses in Paragraph [0027] that the concentration of elemental boron can be from about 0.1 to about 1% by weight.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davison. Davison is relied upon as discussed herein before. It would be obvious to provide the first and second sources of boron in any of the ratios as recited in claim 12, since it would be within the level of skill of one of ordinary skill in the art to determine suitable or optimum ratios of the various sources of boron disclosed in Paragraph [0027] of Davison.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Davison as applied to claim 1 above, and further in view of Ferguson et al (US 9,266,784). It would be further obvious from Ferguson et al to employ compacted muriate of potash as the potassium source in the composition of Davison. One of ordinary skill in the art would be motivated to do so, since Ferguson et al establish MOP as the most common source of fertilizer potassium at col. 1, lines 54-57, and Davison discloses in Paragraph [0019] that potassium chloride is a typical source of potassium.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Davison as applied to claim 1 above, and further in view of either Ray (US 3,655,357) or Green (US 2004/0237615). It would be further obvious from either Ray or Green to include colemanite as a source of boron in the composition of Davison. One of ordinary skill in the art would be motivated to do so, since Ray and Green disclose colemanite and calcium borate as suitable sources of boron in fertilizers (see Paragraph [0054] of Green and col. 1, lines 26-54 of Ray), and Davison teaches in Paragraph [0027]  that the boron sources are not limited to those specifically mentioned.
Claims 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al in view of Davison. Ferguson discloses a method for forming a cohered granular fertilizer product comprising a MOP fertilizer base and one or more nutrients which may include boron. (See the paragraph bridging columns 4 and 5.) Ferguson further teach at col. 5, lines 16-63 that the fertilizer can include one or more binding agents such as SHMP and that the MOP feed including the micronutrients may be fed to a compaction circuit. The difference between the process disclosed by Ferguson et al, and that recited in claims13-16 and 18-20, is that Ferguson et al do not disclose that the boron source should include first and second sources, wherein the first source has a solubility greater than that of the second source. Davison discloses a fertilizer composition comprising potassium (Paragraph [0019], and teaches in Paragraph [0012] that the composition may be in the form of granules. Davison further teaches in Paragraphs [0022] and [0027] that the composition may include boron in materials such as sodium borate, sodium pentaborate, borax, boric acid, sodium tetraborate, solubor, and mixtures thereof. It would be obvious from Davison to include mixtures of the boron sources disclosed in Paragraph [0027], as the boron source for the composition of Ferguson et al. One of ordinary skill in the art would be motivated to do so, since one would expect that any known or conventional source of boron would function as the boron micronutrient in the composition of Ferguson et al, which would include the mixtures of boron materials disclosed in Paragraph [0027] of Davison.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al in view of Davison as applied to claim 13 above, and further in view of either Ray or Green. It would be further obvious from either Ray or Green to include colemanite as a source of boron in the composition of Ferguson et al. One of ordinary skill in the art would be motivated to do so, since Ray and Green disclose colemanite and calcium borate as suitable sources of boron in fertilizers (see Paragraph [0054] of Green and col. 1, lines 26-54 of Ray), and Davison teaches in Paragraph [0027] that the boron sources are not limited to those specifically mentioned. It would be obvious from such disclosures of Davison, Ray and Green that colemanite would be suitable as a source of boron in the composition of Ferguson et al.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,717,682. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than claims 1-18 of US 10,717,682.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.11,066,340. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than claims 1-17 of US 11,066,340.



Kohle et al is made of record for disclosing a method for using boron as a safener for a triazole.
The other references are made of record for disclosing various fertilizer compositions which contain boron as a micronutrient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736